383 F.2d 986
Frederic A. LANG and Joan Goodrich Lang, His Wife, W. Edward James and Mary C. James, His Wife, Luther C. Peery and Grace G. Peery, His Wife, and Thomas A. Newell and Marion S. Newell, His Wife, and Lewis Staats, Jr. and Sarah Staats, His Wife, and John E. Healy and Jeannette G. Healy, His Wife, and Thomas H. Davis and Vera V. Davis, His Wife, Appellants,v.COLONIAL PIPELINE COMPANY.
No. 16667.
United States Court of Appeals Third Circuit.
Argued October 5, 1967.
Decided November 8, 1967.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John Morgan Davis, Judge.
David F. Binder, Bennett, Bricklin & Saltzburg, Philadelphia, Pa., for appellants.
Peter Platten, Philadelphia, Pa., for appellee.
Before STALEY, Chief Judge, and MARIS and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from an order of the district court granting defendant's motion to dismiss for failure to join Colonial Pipeline Company of Pennsylvania as an indispensable party under F.R.Civ.P. 19(b). Since the joinder would have ousted the court of jurisdiction on the basis of diversity of citizenship and the court could find no federal question involved, 28 U.S.C. § 1331, appellants' complaint was dismissed.


2
We have carefully examined the record and can find no error.


3
We will affirm the order of the district court on its well reasoned opinion, Lang v. Colonial Pipeline Co., 266 F. Supp. 552 (E.D.Pa., 1967).